Appeal from a decision of the Unemployment Insurance Appeal. Board, filed August 27, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The evidence established that claimant was behind in paying his union dues, that he was aware that if he failed to pay his dues his union would not permit him to continue to work, and that he nevertheless failed to pay his dues. Under these circumstances, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that the employer had no alternative but to discharge claimant because he did not pay his union dues and that this constituted a voluntary leaving of employment without good cause (see, Matter of Malaspina [Corsi] 309 NY 413; cf., Matter of Cruz [Ross] 70 AD2d 976).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.